1                                                                       JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CELINDA VAZQUEZ, an                   Case No.: 2:18-cv-09594-CJC-SK
     Individual,
12                                         Judge: Hon. Cormac J. Carney
                        Plaintiff,         Courtroom: 7C
13
                        v.
14                                         ORDER FOR JOINT STIPULATION
     BURGER KING #12201, a business        FOR DISMISSAL WITH PREJUDICE.
15   of unknown form; EL SEGUNDO
     PLAZA ASSOCIATES, L.P. a
16   California limited partnership; and
     DOES 1-10,
17
                        Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                            -1-
                                           ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                        CASE NO.: 2:18-CV-09594-CJC-SK
1
           WHEREAS, Defendant BURGER KING #12201 (“Defendant”) on one
2
     hand, and Plaintiff CELINDA VAZQUEZ (“Plaintiff”), on the other hand,
3
     stipulated, through their respective attorneys of record, pursuant to Federal Rule of
4
     Civil Procedure Rule 41(a), that all claims and demands asserted by Plaintiff in this
5
     action shall be dismissed with prejudice, each party to bear their own costs and
6
     attorney fees; and
7
           WHEREAS, it appears to the Court that the terms of the stipulation appear
8
     proper, and upon good cause showing,
9
           IT IS HEREBY ORDERED that all claims and demands asserted by
10
     VAZQUEZ in this action shall be and hereby are dismissed.
11
12         IT ISH HEREBY ORDERED with prejudice, each party to bear their own

13   costs and attorney’s fees.

14
     DATED: August 22, 2019                 UNITED STATES DISTRICT COURT
15
16
                                            By:     ___________________________
17                                                  Hon. Cormac J. Carney
18
19
20
21
22
23
24
25
26
27
28
                                              -2-
                                             ORDER FOR JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
                                                                          CASE NO.: 2:18-CV-09594-CJC-SK
